Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final, first office action on the merits. 
Claims 1, 3-11, 40-41, and 46 are presented for examination. 
Election/Restriction
Applicant’s election without traverse of claims 1, 3-11, 40-41, and 46 (Group I) in the reply filed on 03/12/2021 is acknowledged. 
Claims 21-27 are drawn to a nonelected invention (Group II). 
The requirement is still deemed proper and it therefore made FINAL. 
Claim Objections
Claim 1 is objected to because of the following informalities:  a control unit that assigning a trailer.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in
Claim 1: 
A control unit that assigning a trailer …
An allocation engine that identifies …
Claim 6: 
A store status processing module that is constructed and arranged to receive …

Claim 7: 
A trailer status processing module that is constructed and arranged to receive …
Claim 8: 
A loading dock status processing module that is constructed and arranged to receive …
Claim 9: 
An allocation engine generate a signal that instruct … 
Claim 40: 
A linking module that electronically links …
An allocation engine that assigns …

These limitations are interpreted in view of applicant specification paragraphs [0043] and [0060].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend 
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 40-41, and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-11, 40-41, and 46 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the 

Independent Claims 1, and 40 the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: prioritizing trailers delivering retail goods for an available receiving facility, comprising: assigning a trailer from the plurality of trailers to be received by an available loading dock in response to data received regarding a determined event requiring the retail goods in the trailer; and receive and process information regarding the event and output the information as the data, wherein the includes that identifies a match between the trailer and the available loading dock and prioritizes the trailer over other trailers of the plurality of trailers for receipt by the available loading dock according to the determined event. 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, and 40 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to  If a claim limitation covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), then it falls within the “method of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “a control unit”, “sensors”, and “allocation engine”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea 

As a result, examiner asserts that claims 3-11, 41, and 46 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 40 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 40 includes various elements that are not directed to the abstract idea. These elements include “system”, “a control unit”, “sensors”, and “allocation engine”.
Examiner asserts that a “system”, “a control unit”, “sensors”, and “allocation engine” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0032], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 3-11, 41, and 46 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, and 40. 

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10-11, 40-41, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amirjalayer et al. US 2018/0293527 (hereinafter Amirjalayer).

Regarding Claim 1: 
(Original) A system for prioritizing trailers delivering retail goods for an available receiving facility, comprising: 
a control unit that assigning a trailer from the plurality of trailers to be received by an available loading dock in response to data received by the control unit regarding a determined event requiring the retail goods in the trailer; and (Amirjalayer Fig. 1 [0011], “receives goods on inbound trailers from a number of sources and redistribute those goods for delivery to specific destinations (e.g., specific retail location) on outbound trailers …. Optimize assignment of trailers containing replenishment goods …. Improve the operations of retail and other outlets that receive goods from the warehouse by reducing the time that goods may be in low stock or out of stock”.  Amirjalayer [0020], “according to the age of expected trailers and in-stock status of the contents of trailers”. Amirjalayer [0023], “the system may account for inventory needs (e.g., a low stock or out-of-stock status for a particular product or products) of one or more stores in determining trailer assignment”. Also, see Amirjalayer [0009] and [0025]). 
a plurality of sensors that receive and process information regarding the event and output the information as the data to the control unit, (Amirjalayer Fig. 1 [0012], “a plurality of sensors 16”. Also, see Amirjalayer [0024]) wherein the control unit includes an allocation engine that identifies a match between the trailer and the available loading dock and prioritizes (Amirjalayer [0036], “the constraints (e.g., the dock constraints 36, the labor constraints 40, and/or the source constraints 38) may be associated with a priority, in an embodiment. That priority may be applied in the determination of trailer assignments”) the trailer over other trailers of the plurality of trailers for receipt by the available loading dock according to the determined event.  (Amirjalayer Figs. 1-2 [0020], “according to the age of expected trailers and in-stock status of the contents of trailers”. Amirjalayer [0023], “determine inventory needs of one or more destinations of the contents to be unloaded from each of a plurality of trailers 18 at the warehouse.  Amirjalayer [0051], “assignment of one or more of the plurality of trailers to each of the plurality of docks …. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”. Also, see Amirjalayer [0019] and [0047]). 
Regarding Claim 2: (Canceled) 

Regarding Claim 3: 
(Original) Amirjalayer disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit further assigns, in real-time or near real-time, the trailer to the available loading dock in response to inventory data and store requirements for the retail goods in the trailer.  (Amirjalayer Fig. 1 [0023], “the warehouse management system 12 may account for inventory needs (e.g., a low-stock or out-of-stock status for a particular product or products) of one or more stores in determining trailer assignments”.  [0051], “assignments of one or more of the plurality of trailers to each of the plurality of docks ….. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”. Also, see Amirjalayer [0011])
Regarding Claim 6: 
(Original) Amirjalayer disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises a store status processing module that is constructed and arranged to receive and process a combination of event data, inventory data, and store-specific requirement data to determine a current need at a store for items at the receiving facility.  (Amirjalayer Fig. 1 [0011] [0023], “system 14 may provide stock information to the warehouse management system 12, so that the system may account for inventory needs (e.g., a low-stock or out-of-stock status for a particular product or products) of one or more stores in determining trailer assignment … Specific location (e.g., retail locations) and specific products for which additional stock is needed more quickly than usual”.  Also, see [0011] and [0051])
Regarding Claim 7: 
(Original) Amirjalayer disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises a trailer status processing module that is constructed and arranged to receive and process a combination of scheduling data, (Amirjalayer fig. 1 shift and/or labor plant) vehicle computer data, (Amirjalayer [0017]) sensor data, (Amirjalayer [0024]) and trailer data (Amirjalayer [0031] trailer compatibility data) to determine a possible match between the trailer and the available loading dock.  (Amirjalayer Fig. 1 [0009], “include the contents of the incoming trailers, the capabilities of each of the docks at the warehouse (e.g., the amounts of goods and package forms that each dock is designed for”. [0017], “the data memory 24 may include data respective of the contents of the trailers 28, trailer age data”. Also, see Amirjalayer [0025])  

Regarding Claim 8: 
(Original) Amirjalayer disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises a loading dock status processing module that is constructed and arranged to receive and process a combination of the event data, scheduling data, (Amirjalayer fig. 1 shift and/or labor plant) and sensor data (Amirjalayer [0024])  to determine a possible match between the available loading dock and the trailer.  (Amirjalayer Fig. 1 [0029-0032], “the dock constraints data 36 may be or may include data indicative of capabilities or restrictions individual docks with respect to the types of goods or forms of packages that can be loaded and/or unloaded at each dock”. Amirjalayer [0051], “assignment of one or more of the plurality of trailers to each of the plurality of docks …. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”)
Regarding Claim 10: 
(Original) Amirjalayer disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises a trailer priority queue that arranges a listing of the plurality of trailers according to priority for the available loading docket the receiving facility.  (Amirjalayer Fig. 1 [0043], “an output listing 56 of trailer to dock assignments. The trailer to dock assignment may include, in an embodiment, a current dock assignment 58 (i.e., the current trailer at each dock or the trailer that currently should go to or be at each dock), a queued trailer assignment 60 (which may include trailers that should proceed to one or more dock after the current trailers at those docks are completed), and a next trailer assignment 62 (which may include trailers that should proceed to one or more docks after the queued trailers for those docks are completed”.) 
Regarding Claim 11: 
(Original) Amirjalayer disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit outputs a control signal that is received and processed by an electronic device that controls access of the available loading dock to the plurality of trailers.  (Amirjalayer Fig. 1 [0019], “an output … assignment of at least one trailer 18 to at least one dock”. Also, see Amirjalayer Fig. 2 [0040], [0043] and [0051])
Regarding Claim 12-39: (Canceled)   
Regarding Claim 40: 
(Original) A system for assigning a vehicle trailer delivering retail goods to an available receiving facility, comprising: 
a linking module that electronically links a trailer identification of a trailer of a machine- readable element and a stored arrangement of information regarding contents of the trailer; and (Amirjalayer Fig. 1 [0011], “receives goods on inbound trailers from a number of sources and redistribute those goods for delivery to specific destinations (e.g., specific retail location) on outbound trailers …. Optimize assignment of trailers containing replenishment goods …. Improve the operations of retail and other outlets that receive goods from the warehouse by reducing the time that goods may be in low stock or out of stock”.  Amirjalayer [0020], “according to the age of expected trailers and in-stock status of the contents of trailers”. Amirjalayer [0023], “the system may account for inventory needs (e.g., a low stock or out-of-stock status for a particular product or products) of one or more stores in determining trailer assignment”. Also, see Amirjalayer [0009] and [0025]).
an allocation engine that assigns the trailer to an available loading dock in response to an output of the linking module, (Amirjalayer Fig. 1 [0012], “a plurality of sensors 16”. Also, see Amirjalayer [0024]) an event establishing a requirement for the contents of the trailer, and item data regarding the contents.  (Amirjalayer [0036], “the constraints (e.g., the dock constraints 36, the labor constraints 40, and/or the source constraints 38) may be associated with a priority, in an embodiment. That priority may be applied in the determination of trailer assignments”. Amirjalayer Figs. 1-2 [0020], “according to the age of expected trailers and in-stock status of the contents of trailers”. Amirjalayer [0023], “determine inventory needs of one or more destinations of the contents to be unloaded from each of a plurality of trailers 18 at the warehouse.  Amirjalayer [0051], “assignment of one or more of the plurality of trailers to each of the plurality of docks …. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”. Also, see Amirjalayer [0019] and [0047]).
Regarding Claim 41: 
(Original) Amirjalayer disclose the system of claim 40, 
Amirjalayer further teach further comprising an electronic data reader that validates whether items among the contents of the trailer are correctly identified at the stored arrangement of information linked with the trailer identification.   (Amirjalayer Fig. 1 [0009], “include the contents of the incoming trailers, the capabilities of each of the docks at the warehouse (e.g., the amounts of goods and package forms that each dock is designed for”. [0017], “the data memory 24 may include data respective of the contents of the trailers 28, trailer age data”. Also, see Amirjalayer [0025]. Amirjalayer Fig. 1 [0043], “an output listing 56 of trailer to dock assignments. The trailer to dock assignment may include, in an embodiment, a current dock assignment 58 (i.e., the current trailer at each dock or the trailer that currently should go to or be at each dock), a queued trailer assignment 60 (which may include trailers that should proceed to one or more dock after the current trailers at those docks are completed), and a next trailer assignment 62 (which may include trailers that should proceed to one or more docks after the queued trailers for those docks are completed”.)
Regarding Claim 42-45: (Canceled) 
  
Regarding Claim 46: 
(Original) Amirjalayer disclose the system of claim 40, 
Amirjalayer further teach wherein the control unit comprises a trailer priority queue that arranges a listing of the plurality of trailers according to priority for the available loading docket the receiving facility. (Amirjalayer Fig. 1 [0043], “an output listing 56 of trailer to dock assignments. The trailer to dock assignment may include, in an embodiment, a current dock assignment 58 (i.e., the current trailer at each dock or the trailer that currently should go to or be at each dock), a queued trailer assignment 60 (which may include trailers that should proceed to one or more dock after the current trailers at those docks are completed), and a next trailer assignment 62 (which may include trailers that should proceed to one or more docks after the queued trailers for those docks are completed”.)

Regarding Claim 47-59: (Canceled) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amirjalayer et al. US 2018/0293527 (hereinafter Amirjalayer) in view of Mains et al. US 2019/0066033 (hereinafter Mains).

Regarding Claim 4: 
(Original) Amirjalayer disclose the system of claim 1, 
Amirjalayer further teach a control unit assigns the trailer of the plurality of trailers to a dock door of the available loading dock according to the [[initial]] ranking of the trailer, and wherein a sensor of the plurality of sensors collects data that establishes a compatibility between the trailer and the dock door.  (Amirjalayer Fig. 1 [0025-0026] trailer constraint, Amirjalayer [0029-0032], “an individual dock constraint may include a minimum degree of fit between contents to be unloaded from a trailer and the dock. A particular dock may be associated with a constraint that at least seventy percent of a trailer’s packages must be of a particular form (e.g., conveyable cartons) in order for that trailer 18 to be assigned to the dock”.) but, specifically fails to disclose initial ranking of the trailer 
However, Mains teaches the following limitations: 
a control unit assigns the trailer of the plurality of trailers to a dock door of the available loading dock according to the initial ranking of the trailer, and wherein a sensor of the plurality of sensors collects data that establishes a compatibility between the trailer and the dock door. (Mains [0069], “the staging area may be designated by the type of shipment, such as FTL (full truck load) or LTL (less than a truckload), cargo/commodity type, destination, etc., and may associated with one or more docks based on the designation of the staging are and compatible dock designations”. Mains Fig. 32 [0166], “may perform inbound appointment scheduling 3208h, may auto generate 3208i preliminary dock assignments based on a delivery schedule and dock designations”. Examiner Note: fig. 28 display a ranking of trailer assigned to dock doors)
	It would have been obvious to one of ordinary skill in the art as of the effective filing data of the claimed invention to modify the ranking of trailers of Amirjalayer to include the feature of initially ranking the trailers to a dock door, as taught by Mains, in order to auto generate initial dock assignment (Mains Fig. 28 [0166]). Also, it will improve the process of assigning trailers to a dock door based on compatibility, schedule and dock designations. 
Regarding Claim 5: 
(Original) Amirjalayer in view of Mainsdisclose the system of claim 4, 
Amirjalayer further teach wherein the initial ranking of the trailer is determined according to a predetermined and estimated receipt by the store of the shipment. (Amirjalayer Fig. 1 [0011], “redistribute those goods for delivery to specific destinations (e.g., specific retail locations) on outbound trailers”. Amirjalayer [0023], “system 12 may account for inventory needs (e.g., a low-stock for a particular product) of one or more stores in determining trailer assignment …. Specific location (e.g., retail locations) and specific products for which additional stock is needed more quickly than usual”.  Amirjalayer [0051], “include a desired weight of goods per unit space in its outgoing trucks, which may be affected by the order in which inbound trailers are unloaded”.)   


Regarding Claim 9: 
(Original) Amirjalayer disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises an allocation engine generates a signal that instructs other computers, devices, or relevant apparatuses to [[reallocate]] the trailers so that trailers carrying cargo relevant to the event are prioritized for the available loading dock.  (Amirjalayer Fig. 1 [0041], Amirjalayer [0051], “assignment of one or more of the plurality of trailers to each of the plurality of docks …. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”) but, specifically fails to disclose reallocate the trailers 
However, Mains teaches the following limitation: wherein the control unit comprises an allocation engine generates a signal that instructs other computers, devices, or relevant apparatuses to reallocate the trailers so that trailers carrying cargo relevant to the event are prioritized for the available loading dock. (Mains [0054], “automatically prioritize and reschedule early or late shipments that cannot be immediately unloaded”. Mains [0115-0117], “the system may be configured to determine periodically updated ETAs for all inbound shipment deliveries and shipment pick-ups that are in transit and/or are scheduled for the day”. Mains Fig. 32 [0166], “may perform inbound appointment scheduling 3208h, may auto generate 3208i preliminary dock assignments based on a delivery schedule and dock designations”. Examiner Note: fig. 28 display a ranking of trailer assigned to dock doors. Also, see [0073])
It would have been obvious to one of ordinary skill in the art as of the effective filing data of the claimed invention to modify the system of Amirjalayer to include the feature of reallocate the trailers to a dock door, as taught by Mains, in order the system to reallocate trailers (Mains Fig. 28 [0054]). Also, it will improve the process of assigning trailers to a dock door based on compatibility, schedule and dock designations. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brehm et al. US 2016/0350701: controlling industrial trucks in a warehouse. 
Palmersheim US 8,627,529: centralized air supply loading dock leveling system. 
Grabbe et al. US 10,926,953: control of at least two mobile industrial trucks in a goods logistics facility. 
Cox, David Alan, and Manuel D. Rossetti. "Simulation modeling of alternative staffing and task prioritization in manual post-distribution cross docking facilities." 2017 Winter Simulation Conference (WSC). IEEE, 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623